Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 14, 2014

                                           No. 04-14-00463-CV

                                    IN RE David Allan EDWARDS

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On June 27, 2014, relator David Allan Edwards filed a pro se petition for writ of
mandamus. This court denied mandamus relief in an opinion issued July 23, 2014. Edwards filed
a supplemental petition for writ of mandamus on October 22, 2014, raising the same complaint.
The court has considered relator’s supplemental petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a).

           It is so ORDERED on November 14th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1
  This proceeding arises out of Cause No. 12-02-0185-CVA, styled David Allan Edwards v. County of Atascosa;
District Attorney of Atascosa County; Judge over Court; Sheriff of Atascosa County; County Court of
Commissioners of Atascosa County; Lon Gillespie; William Torans; Freddie Ogden; Weldon Cude; Dr. Gerald B.
Phillips, Physician of County Jail, Atascosa County, Individual Capacity, pending in the 218th Judicial District
Court, Atascosa County, Texas, the Honorable Stella Saxon presiding.